Exhibit 10.5

 

[Insert Dealer Name]
[Insert Dealer Address]

 

 

DATE:    

 

TO:     

 

 

 

ATTENTION:

TELEPHONE:

FACSIMILE:

May 21, 2020

 

Inphi Corporation

2953 Bunker Hill Lane, Suite 300

Santa Clara, California 95054

 

Chief Financial Officer

(408) 217-7308

(408) 217-7351

 

FROM:

TELEPHONE: 

 

SUBJECT:  

[Insert Dealer Name] 

[_______]

 

Amendment No. 2

 

The parties have previously entered into a letter agreement (the “Base
Confirmation”) dated as of September 6, 2016 and an additional letter agreement
(the “Additional Confirmation” and, together with the Base Confirmation, each a
“Confirmation”) dated as of September 7, 2016, the purpose of each of which was
to confirm the terms and conditions of the capped call option transactions
entered into between [Insert Dealer Name] (“Dealer”) and Inphi Corporation
(“Counterparty”) in connection with the issuance by Counterparty of its 0.75%
Convertible Senior Notes due 2021 (the “Convertible Notes” and each USD 1,000
principal amount of Convertible Notes, a “Convertible Note”). On May 20, 2020,
Counterparty entered into certain exchange transactions with holders of
Convertible Notes pursuant to which Counterparty acquired Convertible Notes in
an aggregate principal amount of USD 171,396,000 (the “Exchanged Convertible
Notes”) and entered into an amendment to each Confirmation to provide for the
automatic exercise at expiration of those capped call options corresponding to
the Exchanged Convertible Notes (“Amendment No. 1”). On May 21, 2020,
Counterparty entered into certain additional exchange transactions (the
“Additional Exchange Transactions”) with holders of Convertible Notes pursuant
to which Counterparty acquired additional Convertible Notes in an aggregate
principal amount of USD 51,694,000 (the “Additional Exchanged Convertible
Notes”). To provide for the automatic exercise at expiration of those capped
call options corresponding to the Additional Exchanged Convertible Notes, the
parties have now agreed to amend each Confirmation by the terms of this
Amendment No. 2 (this “Amendment No. 2”).   

 

 

1.

Amendments. Each Confirmation is hereby amended as follows:

 

 

(a)

by deleting the first paragraph opposite the caption, “Automatic Exercise” and
replacing it in its entirety with the following language:

 

“Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
occurring on or after the Free Convertibility Date, in respect of which a
“Notice of Conversion” (as such term is defined in the Indenture) that is
effective as to Counterparty has been delivered by the relevant converting
Holder, a number of Options equal to the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below. In addition,
all outstanding Options that are not deemed automatically exercised pursuant to
the immediately preceding sentence as a result of Counterparty’s acquisition of
Convertible Notes in an aggregate principal amount of USD 223,090,000
Convertible Notes pursuant to certain exchange transactions effected on May 20,
2020 and May 21, 2020 (“Exchange-related Options”) shall be deemed to be
automatically exercised at the Expiration Time on the Expiration Date.”

 

 

--------------------------------------------------------------------------------

 

 

 

2.

Representations

 

Each party represents to the other party in respect of each Confirmation, as
amended pursuant to this Amendment No. 2, that all representations made by it
under such Confirmation, are true and accurate as of the date of this Amendment
No. 2.

 

 

3.

Miscellaneous

 

 

(a)

Entire Agreement; Restatement.

 

 

(i)

This Amendment No. 2 constitutes the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all oral communication
and prior writings (except as otherwise provided herein) with respect thereto.

 

 

(ii)

Except for any amendment to the Confirmation made pursuant to Amendment No. 1
and this Amendment No. 2, all terms and conditions of the Confirmation will
continue in full force and effect in accordance with its provisions on the date
of this Amendment No. 2. References to the Confirmation will be to the
Confirmation, as amended by Amendment No. 1 and this Amendment No. 2.

 

  (b) Amendments. No amendment, modification or waiver in respect of the matters
contemplated by this Amendment No. 2 will be effective unless made in accordance
with the terms of the Confirmation.

 

 

(c)

Counterparts. This Amendment No. 2 may be executed and delivered in counterparts
(including by facsimile transmission or by e-mail), each of which will be deemed
an original.

 

 

(d)

Headings. The headings used in this Amendment No. 2 are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment No. 2.

 

 

(e)

Governing Law. This Amendment No. 2 will be governed by and construed in
accordance with the laws of the State of New York as the governing law (without
reference to choice of law doctrine).

 

 

(f)

Effectiveness. This Amendment No. 2 shall become effective upon the later of:
(i) the execution and delivery hereof by the parties hereto and (ii) the closing
of the Additional Exchange Transactions.

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

[Insert Dealer Name]

 

 

 

By:
                                                                                   

Name:
Title:

 

 

[[_____]
as Agent

 

 

 

By:
                                                                                   

Name:
Title:                                                                         ]

 

 

 

[Signature Page to Capped Call Amendment]

 

--------------------------------------------------------------------------------

 

 

Accepted and confirmed:

 

INPHI CORPORATION

       

By:

 

Authorized Signatory

Name:

 

 

 

[Signature Page to Capped Call Amendment]

 